DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered.
 Response to Arguments
Applicant has amended the claims to recite sufficient structure such that they are no longer being interpreted under 112(f). 
Applicant’s arguments with respect to claims 1, 5, and 9 have been considered, but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 9,668,277 B2) in view of Altmejd et al. (US 6,895,520 B1) and further in view of Mitani et al. (JP 2005-184440 A).
Regarding claim 1, Lai teaches: A control method applied to an electronic device, wherein the electronic device comprises a processor circuit and a wireless network module circuit [processor 390 and transmitter 356 for transmitting over wireless (col. 6, lines 31-34, Fig. 3)], and the control method comprises the steps: 
generating a determination result by determining if the wireless network module circuit needs to transmit a packet [determining the UE will transmit data at a lower speed data rate (col. 8, lines 6-20 and claim 1).  Data packets (col. 7, lines 1-8 and 21-29)] and 
when the determination result indicates that the wireless network module circuit needs to transmit the packet, reducing a frequency of a clock signal used by the processor circuit during a packet transmission [the UE adaptively adjusts the CPU clock rate (frequency) based on determining the UE will transmit at the lower speed data rate by lowering the CPU clock rate (Col. 8, lines 1-20 and claim 1)]
wherein the step of when the determination result indicates that the wireless network module circuit needs to transmit the packet, reducing the frequency of the clock signal used by the processor circuit during the packet transmission comprises: when the determination result indicates that the wireless network module circuit needs to transmit the packet, reducing the frequency of the clock signal used by the processor circuit [the UE adaptively adjusts the CPU clock rate (frequency) based on determining the UE will transmit at the lower speed data rate by lowering the CPU clock rate (Col. 8, lines 1-20 and claim 1)]
setting a timer to set a preset time [controlling a timer (col. 6, lines 56-57 and col. 8, line 32)], and 
starting to control the wireless network module circuit to transmit the packet [transmitter 356 transmits the data over wireless (col. 6, lines 31-34 and col. 8, lines 15-20, Fig. 3).  Data packet (col. 7, lines 1-8 and 21-29)] and 
when a time set by the timer expires, changing the frequency of the clock signal used by the processor [a timer value of zero can indicate a special case for immediately switching the clock rate (col. 8, lines 32-34)].
Lai does not explicitly disclose: setting the timer occurs after the frequency of the clock signal used by the processor circuit is reduced; increasing the frequency of the clock signal when the timer expires; and wherein the preset time indicates a transmission time of the packet.
Altmejd teaches: setting the timer after the frequency of the clock signal used by the processor circuit is reduced [in 315 a control indication is provided to power management control logic 112 to decrease the clock frequency.  After this, the timer is then reinitialized in 301 (col. 5, lines 31-37, Fig. 1 and 3)]
increasing the frequency of the clock signal when the timer expires [In 303 a comparison is made to see if the counter is expired. If not, the counter is decremented in 305 and the loop continues until the timer has counted down to zero. Then in 311, a control indication is provided to power management control logic 112 to increase the clock frequency (col. 5, lines 7-22, Fig. 1 and 3)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Lai and Altmejd before the effective filing date of the claimed invention to modify the method of Lai by incorporating setting the timer after the frequency of the clock signal used by the processor circuit is reduced and increasing the frequency of the clock signal when the timer expires as disclosed by Altmejd.  The motivation for doing so would have been to achieve power savings while maintaining performance (Altmejd – col. 1, lines 57-58).  Therefore, it would have been obvious to combine the teachings of Lai and Altmejd in obtaining the invention as specified in the instant claim.
Altmejd does not explicitly disclose: wherein the preset time indicates a transmission time of the packet.
Mitani teaches: the preset time indicates a transmission time of the packet [The third aspect of the present invention provides a timer that calculates a packet transmission interval based on a data amount per unit time of the stream information and a data amount included in one packet, and sets the packet transmission interval as the predetermined period in the timer (page 3, TECH-SOLUTION section)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Lai, Altmejd, and Mitani before the effective filing date of the claimed invention to modify the method of Lai and Altmejd by incorporating the preset time indicates a transmission time of the packet as disclosed by Mitani.  The motivation for doing so would have been to determine how long it takes to transmit the packet and set the timer accordingly to the packet transmission interval (Mitani – page 3, TECH-SOLUTION section).  Therefore, it would have been obvious to combine the teachings of Lai and Altmejd with Mitani to obtain the invention as specified in the instant claim.
Regarding claim 2, Lai, Altmejd, and Mitani teach the method of claim 1; Lai further teaches: when the determination result indicates that the wireless network module circuit needs to transmit the packet, reducing a voltage level of a supply voltage of the processor circuit during the packet transmission [In addition, or instead of adjusting clock rate, the supply voltage can be varied. For example, if high speed communication is not scheduled (determining lower speed transmission of packets), a lower supply voltage can be used (col. 6, lines 56-58 and col. 8, lines 37-41)].
Regarding claim 5, Lai teaches: An electronic device, comprising: 
a processor circuit [processor 390 (Fig. 3)] and 
a wireless network module circuit, configured to wirelessly transmit packets [a transmitter 356 for transmitting over wireless (col. 6, lines 31-34, Fig. 3).  Data packets (col. 7, lines 1-8 and 21-29)]
wherein when the processor circuit knows that the wireless network module circuit is to perform wireless transmission, the processor circuit reduces a frequency of a clock signal used by the processor circuit during the wireless network module circuit transmitting a packet [determining the UE will transmit data at a lower speed data rate and the UE adaptively adjusts the CPU clock rate (frequency) based on determining the UE will transmit at the lower speed data rate by lowering the CPU clock rate (Col. 8, lines 1-20 and claim 1).  Data packets (col. 7, lines 1-8 and 21-29)]
wherein when the wireless network module circuit needs to transmit the packet, the processor first reduces the frequency of the clock signal [the UE adaptively adjusts the CPU clock rate (frequency) based on determining the UE will transmit at the lower speed data rate by lowering the CPU clock rate (Col. 8, lines 1-20 and claim 1)], 
the processor circuit sets a timer to set a preset time [controlling a timer (col. 6, lines 56-57 and col. 8, line 32)], and 
notifies the wireless network module circuit to start to transmit the packet [processor 390 sends control signal to transmit processor to begin the transmit process and transmitter 356 transmits the data over wireless (col. 6, lines 10-13 and 31-34 and col. 8, lines 15-20, Fig. 3).  Data packet (col. 7, lines 1-8 and 21-29)] and 
when a time set by the timer expires, the processor circuit changes the frequency of the clock signal [a timer value of zero can indicate a special case for immediately switching the clock rate (col. 8, lines 32-34)].
Lai does not explicitly disclose: the timer is set after the frequency of the clock signal is reduced; increasing the frequency of the clock signal when the timer expires; and wherein the preset time indicates a transmission time of the packet.
Altmejd teaches: the timer is set after the frequency of the clock signal is reduced [in 315 a control indication is provided to power management control logic 112 to decrease the clock frequency.  After this, the timer is then reinitialized in 301 (col. 5, lines 31-37, Fig. 3)]
increasing the frequency of the clock signal when the timer expires [In 303 a comparison is made to see if the counter is expired. If not, the counter is decremented in 305 and the loop continues until the timer has counted down to zero. Then in 311, a control indication is provided to power management control logic 112 (see FIG. 1) to increase the clock frequency (Fig. 3)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Lai and Altmejd before the effective filing date of the claimed invention to modify the device of Lai by incorporating setting the timer after the frequency of the clock signal is reduced and increasing the frequency of the clock signal when the timer expires as disclosed by Altmejd.  The motivation for doing so would have been to achieve power savings while maintaining performance (Altmejd – col. 1, lines 57-58).  Therefore, it would have been obvious to combine the teachings of Lai and Altmejd in obtaining the invention as specified in the instant claim.
Altmejd does not explicitly disclose: wherein the preset time indicates a transmission time of the packet.
Mitani teaches: the preset time indicates a transmission time of the packet [The third aspect of the present invention provides a timer that calculates a packet transmission interval based on a data amount per unit time of the stream information and a data amount included in one packet, and sets the packet transmission interval as the predetermined period in the timer (page 3, TECH-SOLUTION section)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Lai, Altmejd, and Mitani before the effective filing date of the claimed invention to modify the device of Lai and Altmejd by incorporating the preset time indicates a transmission time of the packet as disclosed by Mitani.  The motivation for doing so would have been to determine how long it takes to transmit the packet and set the timer accordingly to the packet transmission interval (Mitani – page 3, TECH-SOLUTION section).  Therefore, it would have been obvious to combine the teachings of Lai and Altmejd with Mitani to obtain the invention as specified in the instant claim.
Regarding claim 6, Lai, Altmejd, and Mitani teach the electronic device of claim 5; Lai further teaches: a power supply circuit, configured to provide a supply voltage to the processor circuit; wherein when the wireless network module circuit transmits the packet, the processor circuit notifies the power supply circuit to reduce a voltage level of the supply voltage during the wireless network module circuit transmitting the packet [an adjusting module 504 for adjusting the supply voltage (col. 9, lines 11-13, Fig. 5).  Decrease the central processing unit (CPU) clock rate to a lower CPU clock rate while transmitting or instead of adjusting clock rate, the supply voltage can be varied. For example, if transmitting at a lower speed, a lower supply voltage can be used (col. 6, lines 56-58 and col. 8, lines 37-41, claim 1)].
Regarding claim 9, Lai teaches: A processor circuit within an electronic device [processor 390 (Fig. 3)], 
wherein the processor circuit is coupled to a wireless network module circuit [a transmitter 356 for transmitting over wireless (col. 6, lines 31-34, Fig. 3)], 
and when the wireless network module circuit needs to transmit a packet, the processor circuit first reduces a frequency of a clock signal used by the processor circuit [determining the UE will transmit data at a lower speed data rate and the UE adaptively adjusts the CPU clock rate (frequency) based on determining the UE will transmit at the lower speed data rate by lowering the CPU clock rate (Col. 8, lines 1-20 and claim 1).  Data packets (col. 7, lines 1-8 and 21-29)], 
the processor circuit sets a timer to set a preset time [controlling a timer (col. 6, lines 56-57 and col. 8, line 32)] and 
notifies the wireless network module circuit to start to transmit the packet [processor 390 sends control signal to transmit processor to begin the transmit process and transmitter 356 transmits the data over wireless (col. 6, lines 10-13 and 31-34 and col. 8, lines 15-20, Fig. 3).  Data packet (col. 7, lines 1-8 and 21-29)] and 
when a time set by the timer expires, the processor circuit changes the frequency of the clock signal [a timer value of zero can indicate a special case for immediately switching the clock rate (col. 8, lines 32-34)].
Lai does not explicitly disclose: the timer is set after the frequency of the clock signal used by the processor circuit is reduced; increasing the frequency of the clock signal when the timer expires; and wherein the preset time indicates a transmission time of the packet.
Altmejd teaches: the timer is set after the frequency of the clock signal used by the processor circuit is reduced [in 315 a control indication is provided to power management control logic 112 to decrease the clock frequency.  After this, the timer is then reinitialized in 301 (col. 5, lines 31-37, Fig. 3)]
increasing the frequency of the clock signal when the timer expires [In 303 a comparison is made to see if the counter is expired. If not, the counter is decremented in 305 and the loop continues until the timer has counted down to zero. Then in 311, a control indication is provided to power management control logic 112 (see FIG. 1) to increase the clock frequency (Fig. 3)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Lai and Altmejd before the effective filing date of the claimed invention to modify the processor circuit of Lai by incorporating setting the timer after the frequency of the clock signal used by the processor circuit is reduced and increasing the frequency of the clock signal when the timer expires as disclosed by Altmejd.  The motivation for doing so would have been to achieve power savings while maintaining performance (Altmejd – col. 1, lines 57-58).  Therefore, it would have been obvious to combine the teachings of Lai and Altmejd in obtaining the invention as specified in the instant claim.
Altmejd does not explicitly disclose: wherein the preset time indicates a transmission time of the packet.
Mitani teaches: the preset time indicates a transmission time of the packet [The third aspect of the present invention provides a timer that calculates a packet transmission interval based on a data amount per unit time of the stream information and a data amount included in one packet, and sets the packet transmission interval as the predetermined period in the timer (page 3, TECH-SOLUTION section)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Lai, Altmejd, and Mitani before the effective filing date of the claimed invention to modify the processor circuit of Lai and Altmejd by incorporating the preset time indicates a transmission time of the packet as disclosed by Mitani.  The motivation for doing so would have been to determine how long it takes to transmit the packet and set the timer accordingly to the packet transmission interval (Mitani – page 3, TECH-SOLUTION section).  Therefore, it would have been obvious to combine the teachings of Lai and Altmejd with Mitani to obtain the invention as specified in the instant claim.
Regarding claim 10, Lai, Altmejd, and Mitani teach the processor circuit within the electronic device of claim 9; Lai further teaches: when the wireless network module circuit needs to transmit the packet, the processor notifies a power supply circuit to reduce a voltage level of the supply voltage during a packet transmission [an adjusting module 504 for adjusting the supply voltage (col. 9, lines 11-13, Fig. 5).  Decrease the central processing unit (CPU) clock rate to a lower CPU clock rate while transmitting or instead of adjusting clock rate, the supply voltage can be varied. For example, if transmitting at a lower speed, a lower supply voltage can be used (col. 6, lines 56-58 and col. 8, lines 37-41, claim 1)].
Claims 4, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 9,668,277 B2) in view of Altmejd et al. (US 6,895,520 B1), further in view of Mitani et al. (JP 2005-184440 A), and further in view of Wengreen (US 2016/0330397 A1).
Regarding claim 4, Lai, Altmejd, and Mitani teach the method of claim 1; Lai, Altmejd, and Mitani do not explicitly disclose: the electronic device is an over-the-top box (OTT box).
Wengreen teaches: the electronic device is an over-the-top box (OTT box) [a box-type streaming media player (par. 7 and 87)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Lai, Altmejd, Mitani, and Wengreen before the effective filing date of the claimed invention to modify the method of Lai, Altmejd, and Mitani by incorporating the electronic device is an over-the-top box (OTT box) as disclosed by Wengreen.  The motivation for doing so would have been to stream media content through a Wi-Fi network to a television (Wengreen – par. 5).  Therefore, it would have been obvious to combine the teachings of Lai, Altmejd, and Mitani with Wengreen to obtain the invention as specified in the instant claim.
Regarding claim 8, Lai, Altmejd, and Mitani teach the electronic device of claim 5; Lai, Altmejd, and Mitani do not explicitly disclose: the electronic device is an over-the-top box (OTT box), and the electronic device receives a supply voltage via an universal serial bus (USB) connector.
Wengreen teaches: the electronic device is an over-the-top box (OTT box) [a box-type streaming media player (par. 7 and 87)], and 
the electronic device receives a supply voltage via an universal serial bus (USB) connector [transferring power from the USB power source 30 located on a television 112 to the streaming media player 40 via the power cable 10 (at step 1404) (par. 10 and 117-119, Fig. 9 and 14)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Lai, Altmejd, Mitani, and Wengreen before the effective filing date of the claimed invention to modify the electronic device of Lai, Altmejd, and Mitani by incorporating the electronic device is an over-the-top box (OTT box) and the electronic device receives a supply voltage via an universal serial bus (USB) connector as disclosed by Wengreen.  The motivation for doing so would have been to stream media content through a Wi-Fi network to a television and to power the media player without needing an AC wall outlet (Wengreen – par. 5-6).  Therefore, it would have been obvious to combine the teachings of Lai, Altmejd, and Mitani with Wengreen to obtain the invention as specified in the instant claim.
Regarding claim 11, claim 11 is rejected for the same reasons given in the above rejection of claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER BOYD/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424